UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-7803 Name of Registrant: Vanguard Scottsdale Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: August 31 Date of reporting period: September 1, 2009  August 31, 2010 Item 1: Reports to Shareholders Vanguard Sector Bond Index Funds Annual Report August 31, 2010 Vanguard Short-Term Government Bond Index Fund Vanguard Intermediate-Term Government Bond Index Fund Vanguard Long-Term Government Bond Index Fund Vanguard Short-Term Corporate Bond Index Fund Vanguard Intermediate-Term Corporate Bond Index Fund Vanguard Long-Term Corporate Bond Index Fund Vanguard Mortgage-Backed Securities Index Fund > The partial year covered by this report was marked by unusually high volatility in the fixed income markets as investors appetite for risk waxed and waned. > From November 19, 2009, through August 31, 2010, the ETF Shares of Vanguards Sector Bond Index Funds posted returns (as measured by net asset value) ranging from less than 2% for the Short-Term Government Bond Index Fund to more than 16% for the Long-Term Government Bond Index Fund. > For the same period, the broad U.S. taxable bond market returned almost 7%, well ahead of the 1% return of the broad U.S. stock market. Contents Your Funds Total Returns 1 Chairmans Letter 4 Short-Term Government Bond Index Fund 9 Intermediate-Term Government Bond Index Fund 24 Long-Term Government Bond Index Fund 39 Short-Term Corporate Bond Index Fund 53 Intermediate-Term Corporate Bond Index Fund 78 Long-Term Corporate Bond Index Fund 102 Mortgage-Backed Securities Index Fund 121 About Your Funds Expenses 137 Glossary 140 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. Cover photograph: Jean Maher. Your Funds Total Returns Periods Ended August 31, 2010 Return Since Ticker Share-Class Symbol Inception Vanguard Short-Term Government Bond Index Fund Signal Shares 1 (Inception: 12/28/2009) VSBSX 2.16% Barclays Capital U.S. 13 Year Government Float Adjusted Index 2.26 Institutional Shares 1 (Inception: 8/23/2010) VSBIX 0.03 Barclays Capital U.S. 13 Year Government Float Adjusted Index 0.04 ETF Shares 2 (Inception: 11/19/2009) VGSH Market Price 1.79 Net Asset Value 1.69 Barclays Capital U.S. 13 Year Government Float Adjusted Index 1.83 Vanguard Intermediate-Term Government Bond Index Fund Signal Shares 1 (Inception: 8/4/2010) VSIGX 1.98% Barclays Capital U.S. 310 Year Government Float Adjusted Index 1.96 Institutional Shares 1 (Inception: 3/19/2010) VIIGX 7.69 Barclays Capital U.S. 310 Year Government Float Adjusted Index 7.78 ETF Shares 2 (Inception: 11/19/2009) VGIT Market Price 7.70 Net Asset Value 7.65 Barclays Capital U.S. 310 Year Government Float Adjusted Index 7.76 Vanguard Long-Term Government Bond Index Fund Signal Shares 1 (Inception: 3/1/2010) VLGSX 17.75% Barclays Capital U.S. Long Government Float Adjusted Index 17.66 Institutional Shares 1 (Inception: 7/30/2010) VLGIX 6.91 Barclays Capital U.S. Long Government Float Adjusted Index 6.63 ETF Shares 2 (Inception: 11/19/2009) VGLT Market Price 16.28 Net Asset Value 16.21 Barclays Capital U.S. Long Government Float Adjusted Index 16.12 1 Signal Shares and Institutional Shares are available to certain investors who meet specific administrative, service, and account-size criteria. 2 These Vanguard ETF ® Shares are traded on the Nasdaq exchange and are available only through brokers. The table shows the ETF returns based on both the Nasdaq market price and the net asset value for a share. U.S. Pat. No. 6,879,964 B2; 7,337,138. 1 Your Funds Total Returns Periods Ended August 31, 2010 Return Since Ticker Share-Class Symbol Inception Vanguard Short-Term Corporate Bond Index Fund Institutional Shares 1 (Inception: 11/19/2009) VSTBX 5.39% ETF Shares 2 (Inception: 11/19/2009) VCSH Market Price 5.53 Net Asset Value 5.34 Barclays Capital U.S. 15 Year Corporate Bond Index 5.61 Vanguard Intermediate-Term Corporate Bond Index Fund Signal Shares 1 (Inception: 3/2/2010) VICSX 8.86% Barclays Capital U.S. 510 Year Corporate Bond Index 8.67 Institutional Shares 1 (Inception: 11/19/2009) VICBX 11.38 ETF Shares 2 (Inception: 11/19/2009) VCIT Market Price 11.81 Net Asset Value 11.30 Barclays Capital U.S. 510 Year Corporate Bond Index 11.41 Vanguard Long-Term Corporate Bond Index Fund Signal Shares 1 (Inception: 1/19/2010) VLTCX 13.37% Barclays Capital U.S. 10+ Year Corporate Bond Index 13.47 Institutional Shares 1 (Inception: 11/19/2009) VLCIX 14.61 ETF Shares 2 (Inception: 11/19/2009) VCLT Market Price 15.59 Net Asset Value 14.54 Barclays Capital U.S. 10+ Year Corporate Bond Index 14.46 Vanguard Mortgage-Backed Securities Index Fund Signal Shares 1 (Inception: 12/3/2009) VMBSX 4.13% Barclays Capital U.S. MBS Float Adjusted Index 4.13 ETF Shares 2 (Inception: 11/19/2009) VMBS Market Price 4.59 Net Asset Value 4.39 Barclays Capital U.S. MBS Float Adjusted Index 4.23 1 Signal Shares and Institutional Shares are available to certain investors who meet specific administrative, service, and account-size criteria. 2 These Vanguard ETF ® Shares are traded on the Nasdaq exchange and are available only through brokers. The table shows the ETF returns based on both the Nasdaq market price and the net asset value for a share. U.S. Pat. No. 6,879,964 B2; 7,337,138. 2 Your Funds Performance at a Glance Inception Through August 31, 2010 Starting Ending Distributions Per Share 30-Day Share Share Income Capital SEC Index Fund Price Price Dividends Gains Yield Vanguard Short-Term Government Bond Signal Shares $19.92 $20.25 $0.100 $0.000 0.38% Institutional Shares 25.46 25.45 0.018 0.000 0.44 ETF Shares 60.04 60.70 0.349 0.000 0.38 Vanguard Intermediate-Term Government Bond Signal Shares $21.11 $21.49 $0.038 $0.000 1.52% Institutional Shares 25.01 26.65 0.273 0.000 1.58 ETF Shares 60.00 63.58 0.960 0.000 1.52 Vanguard Long-Term Government Bond Signal Shares $19.66 $22.75 $0.358 $0.000 3.20% Institutional Shares 27.07 28.87 0.069 0.000 3.26 ETF Shares 59.84 67.61 1.689 0.000 3.20 Vanguard Short-Term Corporate Bond Institutional Shares $25.02 $25.90 $0.455 $0.000 2.02% ETF Shares 75.05 77.68 1.340 0.000 1.96 Vanguard Intermediate-Term Corporate Bond Signal Shares $20.43 $21.76 $0.456 $0.000 3.84% Institutional Shares 24.97 26.90 0.853 0.000 3.90 ETF Shares 74.90 80.67 2.527 0.000 3.84 Vanguard Long-Term Corporate Bond Signal Shares $20.12 $22.00 $0.736 $0.000 5.23% Institutional Shares 24.89 27.32 1.088 0.000 5.29 ETF Shares 74.67 81.96 3.232 0.000 5.23 Vanguard Mortgage-Backed Securities Signal Shares $20.04 $20.52 $0.339 $0.000 2.32% ETF Shares 49.98 51.31 0.844 0.000 2.32 3 Chairmans Letter Dear Shareholder, I am pleased to present this first annual report for Vanguards Sector Bond Index Funds, covering the partial fiscal year that ended August 31. Because the ETF Shares of all seven funds were launched on November 19, 2009, we use that inception date to frame this discussion. For performance information on the other share classes of each fund since their respective inception dates, please see Your Funds Total Returns. The almost ten-month span of this report was a volatile period reflected in a seesaw pattern in bond returns. Early on, corporate bonds outperformed their U.S. Treasury counterparts. But amid European debt concerns and a less certain global economic recovery, investors sought shelter in Treasuriesonly to emerge more confident and re-embrace riskier corporate bonds later in the fiscal year. Against this backdrop, the best performer was Vanguard Long-Term Government Bond Index Fund, with a return of more than 16%. (All returns cited in this letter are for ETF Shares, based on net asset value.) Not far behind was Vanguard Long-Term Corporate Bond Index Fund, with a return of more than 14%. Vanguard Short-Term Government Bond Index Fund had the lowest return, less than 2%. Please note: we expect the funds to distribute modest capital gains in December. These gains are the result of transaction activity in the new and 4 relatively small funds. As the fund assets grow, we would expect such distributions to become less likely. Bonds produced strong returns as prices rose and yields declined The economic uncertainty and high stock market volatility during the 12 months ended August 31 created a favorable environment for fixed income investments. For the full fiscal year, the broad taxable bond market returned more than 9%, as investors sought shelter in U.S. Treasury and corporate bonds. The municipal bond market returned a bit more. In both markets, much of the total return came from rising bond prices. The flip side of rising prices, of course, is shrinking yields, which can set the stage for lower future returns. As it has since December 2008, the Federal Reserve kept its target for short-term interest rates between 0% and 0.25%, in an effort to bolster the economy. This policy has kept a tight lid on the returns available from Treasury bills, commercial paper, and other money market instruments. Near-zero short-term yields also were a factor nudging investors to shift to bonds in search of income, despite the risks such a shift entails. A ragged 12-month climb in global stock markets At the start of the period, stock markets moved higher as global economies continued to pull out of a deep downturn. Within a few months, however, optimism began to fade. Europes sovereign debt crisis fueled fears of another global financial shock, while persistently high Market Barometer Average Annual Total Returns Periods Ended August 31, 2010 One Year Three Years Five Years Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 9.18% 7.65% 5.96% Barclays Capital Municipal Bond Index 9.78 6.62 5.02 Citigroup 3-Month Treasury Bill Index 0.12 1.13 2.53 Stocks Russell 1000 Index (Large-caps) 5.55% 8.34% 0.71% Russell 2000 Index (Small-caps) 6.60 7.44 0.69 Dow Jones U.S. Total Stock Market Index 6.15 7.83 0.31 MSCI All Country World Index ex USA (International) 3.27 7.93 3.78 CPI Consumer Price Index 1.15% 1.64% 2.14% 5 unemployment and downward revisions to U.S. economic indicators suggested that the powerful rebound in corporate earnings could be at risk. This alternating pattern of hope and fear persisted through the periods final months. The net result for the fiscal year was mid-single-digit gains in the broad U.S. stock market. International stocks returned about 3%, as modest declines in developed markets in Europe and the Pacific region were offset by a strong rally in emerging markets. Longer-term bonds were the best performers There was no clear winner between U.S. government and corporate bonds for the nearly ten months from November 19, 2009, through August 31, 2010, as the lead shifted back and forth at different spots along the yield curve. Early on, corporate bonds generally outperformed U.S. Treasury and other government securities as investors favored higher- yielding, riskier investments. A key question on the mind of many investors was when the Federal Reserve might begin raising interest rates. By spring, however, this question was replaced with four major concerns: European sovereign creditworthiness, stress tests for European banks, prospects for financial regulatory reform in the United States, and the fate of Goldman Sachs amid civil fraud charges by the Securities and Exchange Commission. Uncertainty led investors to seek safety in Treasuries: Demand for the 2-year Treasury note was so strong that the yield fell to record lows at several monthly auctions. As these issues were either resolved or addressed sufficiently to allay most investor anxiety, demand again picked up for corporate bonds. Among both short- and intermediate-term bonds, corporate issues outperformed their Treasury and agency counterparts over the nearly ten-month period. Vanguard Short-Term Corporate Bond Index Fund returned 5.34%, compared with 1.69% for the Short-Term Government Bond Index Fund, and the Intermediate-Term Corporate Bond Index Fund returned 11.30%, compared with 7.65% for the Intermediate-Term Government Bond Index Fund. (Although the average maturities and durations of both of these corporate funds are longer than those of their government counterparts, the broad comparison helps to illustrate market dynamics.) But at the long end of the maturity spectrum, Treasury and government bonds overtook corporates. The Long-Term Government Bond Index Fund returned 16.21%, and the Long-Term Corporate Bond Index Fund returned 14.54%. The prices of longer-term bondswhich tend to be more sensitive to interest rate changesbenefited as rates fell. 6 Across the investment-grade corporate bond market, the three major sectorsindustrials, financials, and utilitiesproduced relatively similar returns. Lower-quality bonds generally outpaced their higher-rated counterparts. As mortgage rates remained low, Vanguard Mortgage-Backed Securities Index Fund returned 4.39%. Because this fund holds primarily U.S. agency securities, its average quality is similar to that of the government funds. Please note: Because the Vanguard Sector Bond Index Funds have a track record of less than a year and share classes that were introduced on various dates, this first annual report does not include a year-over-year comparison of 30-day SEC yields. Yields as of August 31 are shown in Your Funds Performance at a Glance and on each Fund Profile page. Off to a good start The Vanguard Sector Bond Index Funds had attractive returns in their nearly one year of operation, although it would be unrealistic to expect them to earn similar returns (especially in the double digits) over the long term. More important, the funds are off to a good start in closely tracking their target indexes, the hallmark of a successful index fund. In the semiannual report, we noted that we would expect the differences between fund and target index returns to narrow as fund assets increase. In general, the funds have narrowed the gap, a tribute to the index fund management skills and sophisticated technology of Vanguard Fixed Income Group. For example, because it would be very costly and impractical for each fund to own all of the bonds in its target index, the funds are managed using a sampling strategyeach holds a range of securities that, in the aggregate, approximates the full target index in terms of key risk factors and other characteristics. Using sampling puts a premium on manager skill. Bonds volatility underscores the value of diversification The various fixed income market sectors will likely continue to trade places in the performance rankings over timejust as equity sectors do. Because such twists and turns are hard to predict, we encourage you to diversify your bond holdings across maturities and sectors, consistent with the investment objectives and principles you use in managing your total portfolio. The low-cost Vanguard Sector Bond Index Funds can help by offering you the flexibility to tailor both the credit quality and duration of the fixed income component of your portfolio. 7 Many investors are concerned about what may happen to their bond holdings if interest rates rise. Conventional wisdom might suggest reallocating some of your assets into shorter-maturity bond funds, which are often thought to be less sensitive to changes in interest rates. Recent Vanguard research, however, underscores the benefits of maintaining a broadly diversified fixed income portfolio regardless of the future direction of interest rates. In fact, the high uncertainty about the outlook for economic growth, the deficit, inflation, and interest rates would seem to support greater fixed income diversification, not less. Thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer September 14, 2010 8 Short-Term Government Bond Index Fund Fund Profile As of August 31, 2010 Financial Attributes Target Broad Fund Index 1 Index 2 Number of Issues 131 508 8,214 Yield 3 0.6% 2.3% Signal Shares 0.4% Institutional Shares 0.4% ETF Shares 0.4% Yield to Maturity 0.6% 4 0.6% 2.3% Average Coupon 2.4% 2.0% 4.4% Average Effective Maturity 2.0 years 2.0 years 6.4 years Average Duration 1.8 years 1.9 years 4.3 years Expense Ratio 5   Signal Shares 0.15% Institutional Shares 0.09% ETF Shares 0.15% Short-Term Reserves 0.1%   Sector Diversification 6 (% of portfolio) Treasury/Agency 99.9% Short-Term Reserves 0.1 Distribution by Maturity (% of portfolio) Under 1 Year 0.1% 13 Years 99.3 3 5 Years 0.6 Distribution by Credit Quality (% of portfolio) Aaa 99.9% Aa 0.1 For information about these ratings, see the Glossary entry for Credit Quality. 1 Barclays Capital U.S. 13 Year Government Float Adjusted Index. 2 Barclays Capital U.S. Aggregate Float Adjusted Index. 3 30-day SEC yield for the fund; index yield assumes that all bonds are called or prepaid at the earliest possible dates. 4 Before expenses. 5 The expense ratios shown are from the prospectus dated November 19, 2009, and represent estimated costs for the current fiscal year. For the fiscal period ended August 31, 2010, the annualized expense ratios were 0.15% for Signal Shares, 0.09% for Institutional Shares, and 0.15% for ETF Shares. 6 The agency sector may include issues from government-sponsored enterprises; such issues are not backed by the full faith and credit of the U.S. government. See the Glossary of investment terms. 9 Short-Term Government Bond Index Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: November 19, 2009August 31, 2010 Initial Investment of $10,000 Total Returns Final Value of Period Ended August 31, 2010 a $10,000 Since Inception 1 Investment Short-Term Government Bond Index Fund ETF Shares Net Asset Value 1.69% $10,169 Short-Term Government Bond Index Fund ETF Shares Market Price 1.79 10,179 Barclays Capital U.S. Aggregate Float Adjusted Index 6.94 10,694 Barclays Capital U.S. 13 Year Government Float Adjusted Index 1.83 10,183 Final Value of Since a $1,000,000 Inception 1 Investment Short-Term Government Bond Index Fund Signal Shares 2.16% $1,021,632 Barclays Capital U.S. Aggregate Float Adjusted Index 8.01 1,080,054 Barclays Capital U.S. 13 Year Government Float Adjusted Index 2.26 1,022,604 Final Value of Since a $5,000,000 Inception 1 Investment Short-Term Government Bond Index Fund Institutional Shares 0.03% $5,001,572 Barclays Capital U.S. Aggregate Float Adjusted Index 0.38 5,018,900 Barclays Capital U.S. 13 Year Government Float Adjusted Index 0.04 5,002,218 1 Performance for the fund and its comparative standards is calculated since the following inception dates: November 19, 2009, for the ETF Shares; December 28, 2009, for the Signal Shares; and August 23, 2010, for the Institutional Shares. See Financial Highlights for dividend and capital gains information. 10 Short-Term Government Bond Index Fund Fiscal-Period Total Returns (%): November 19, 2009August 31, 2010 ETF Shares Net Asset Value Barclays 1 Fiscal Capital Income Total Total Period Return Return Return Return 2010 1.1% 0.6% 1.7% 1.8% Total Returns: Period Ended June 30, 2010 This table presents average annual total returns through the latest calendar quarterrather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Since Inception Inception Date Capital Income Total Signal Shares 12/28/2009 1.41% 0.37% 1.78% ETF Shares 11/19/2009 Market Price 1.38 Net Asset Value 1.27 1 Barclays Capital U.S. 13 Year Government Float Adjusted Index. For more information about how the ETF Shares market prices have compared with their net asset value, visit vanguard.com, select your ETF, and then select the Performance tab. The Premium/Discount table there shows the percentages of days on which the ETF Shares market price was above or below the NAV. See Financial Highlights for dividend and capital gains information. 11 Short-Term Government Bond Index Fund Financial Statements Statement of Net Assets As of August 31, 2010 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the funds semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the funds Forms N-Q on the SECs website at sec.gov. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value  Coupon Date ($000) ($000) U.S. Government and Agency Obligations (99.5%) U.S. Government Securities (74.0%) United States Treasury Note/Bond 1.000% 9/30/11 1,805 1,818 United States Treasury Note/Bond 4.500% 9/30/11 1,490 1,557 United States Treasury Note/Bond 1.000% 10/31/11 2,725 2,745 United States Treasury Note/Bond 4.625% 10/31/11 545 572 United States Treasury Note/Bond 1.750% 11/15/11 870 885 United States Treasury Note/Bond 0.750% 11/30/11 451 453 United States Treasury Note/Bond 4.500% 11/30/11 1,490 1,567 United States Treasury Note/Bond 1.125% 12/15/11 965 974 United States Treasury Note/Bond 1.000% 12/31/11 1,140 1,149 United States Treasury Note/Bond 4.625% 12/31/11 596 630 United States Treasury Note/Bond 1.125% 1/15/12 270 273 United States Treasury Note/Bond 0.875% 1/31/12 650 655 United States Treasury Note/Bond 1.375% 2/15/12 369 374 United States Treasury Note/Bond 4.875% 2/15/12 1,671 1,780 United States Treasury Note/Bond 0.875% 2/29/12 595 599 United States Treasury Note/Bond 4.625% 2/29/12 1,610 1,712 United States Treasury Note/Bond 1.375% 3/15/12 800 812 United States Treasury Note/Bond 1.000% 3/31/12 805 812 United States Treasury Note/Bond 4.500% 3/31/12 870 926 United States Treasury Note/Bond 1.375% 4/15/12 935 949 United States Treasury Note/Bond 1.000% 4/30/12 840 848 United States Treasury Note/Bond 4.500% 4/30/12 1,227 1,310 United States Treasury Note/Bond 1.375% 5/15/12 626 636 United States Treasury Note/Bond 0.750% 5/31/12 730 734 United States Treasury Note/Bond 4.750% 5/31/12 885 951 United States Treasury Note/Bond 1.875% 6/15/12 1,280 1,313 United States Treasury Note/Bond 0.625% 6/30/12 1,262 1,266 United States Treasury Note/Bond 4.875% 6/30/12 1,415 1,529 United States Treasury Note/Bond 1.500% 7/15/12 265 270 United States Treasury Note/Bond 0.625% 7/31/12 1,549 1,553 United States Treasury Note/Bond 4.625% 7/31/12 1,410 1,523 United States Treasury Note/Bond 1.750% 8/15/12 1,136 1,164 United States Treasury Note/Bond 4.375% 8/15/12 1,230 1,324 United States Treasury Note/Bond 0.375% 8/31/12 100 100 United States Treasury Note/Bond 4.125% 8/31/12 1,125 1,207 United States Treasury Note/Bond 1.375% 9/15/12 3,615 3,678 United States Treasury Note/Bond 4.250% 9/30/12 495 534 United States Treasury Note/Bond 1.375% 10/15/12 1,190 1,211 United States Treasury Note/Bond 3.875% 10/31/12 1,595 1,712 12 Short-Term Government Bond Index Fund Face Market Maturity Amount Value  Coupon Date ($000) ($000) United States Treasury Note/Bond 1.375% 11/15/12 1,528 1,556 United States Treasury Note/Bond 4.000% 11/15/12 512 551 United States Treasury Note/Bond 3.375% 11/30/12 330 351 United States Treasury Note/Bond 1.125% 12/15/12 990 1,003 United States Treasury Note/Bond 3.625% 12/31/12 780 836 United States Treasury Note/Bond 1.375% 1/15/13 578 589 United States Treasury Note/Bond 2.875% 1/31/13 1,415 1,495 United States Treasury Note/Bond 1.375% 2/15/13 747 761 United States Treasury Note/Bond 3.875% 2/15/13 1,190 1,287 United States Treasury Note/Bond 2.750% 2/28/13 1,175 1,239 United States Treasury Note/Bond 1.375% 3/15/13 1,209 1,232 United States Treasury Note/Bond 2.500% 3/31/13 1,344 1,410 United States Treasury Note/Bond 1.750% 4/15/13 1,380 1,420 United States Treasury Note/Bond 3.125% 4/30/13 747 797 United States Treasury Note/Bond 1.375% 5/15/13 1,135 1,157 United States Treasury Note/Bond 3.625% 5/15/13 521 564 United States Treasury Note/Bond 3.500% 5/31/13 1,060 1,144 United States Treasury Note/Bond 1.125% 6/15/13 1,493 1,511 United States Treasury Note/Bond 3.375% 6/30/13 255 275 United States Treasury Note/Bond 1.000% 7/15/13 1,167 1,177 United States Treasury Note/Bond 3.375% 7/31/13 1,313 1,416 United States Treasury Note/Bond 0.750% 8/15/13 1,298 1,300 United States Treasury Note/Bond 4.250% 8/15/13 1,193 1,318 68,494 Agency Bonds and Notes (25.5%) 1 Bank of America Corp. 2.100% 4/30/12 530 543 1 Bank of America Corp. 3.125% 6/15/12 200 209 1 Citibank NA 1.750% 12/28/12 300 307 1 Citigroup Funding Inc. 1.875% 10/22/12 115 118 1 Citigroup Inc. 2.125% 4/30/12 100 102 2 Federal Farm Credit Bank 1.750% 2/21/13 200 205 2 Federal Farm Credit Bank 1.375% 6/25/13 60 61 2 Federal Home Loan Banks 1.000% 12/28/11 875 882 2 Federal Home Loan Banks 1.125% 5/18/12 465 469 2 Federal Home Loan Banks 1.375% 6/8/12 50 51 2 Federal Home Loan Banks 1.750% 8/22/12 320 327 2 Federal Home Loan Banks 1.625% 9/26/12 690 704 2 Federal Home Loan Banks 4.500% 11/15/12 100 108 2 Federal Home Loan Banks 1.625% 11/21/12 200 204 2 Federal Home Loan Banks 1.750% 12/14/12 50 51 2 Federal Home Loan Banks 1.500% 1/16/13 25 25 2 Federal Home Loan Banks 1.625% 3/20/13 25 25 2 Federal Home Loan Banks 3.875% 6/14/13 50 54 2 Federal Home Loan Banks 1.875% 6/21/13 825 849 2 Federal Home Loan Mortgage Corp. 1.125% 12/15/11 730 737 2 Federal Home Loan Mortgage Corp. 5.750% 1/15/12 100 107 2 Federal Home Loan Mortgage Corp. 2.125% 3/23/12 460 471 2 Federal Home Loan Mortgage Corp. 1.750% 6/15/12 770 786 2 Federal Home Loan Mortgage Corp. 5.125% 7/15/12 325 352 2 Federal Home Loan Mortgage Corp. 1.125% 7/27/12 415 419 2 Federal Home Loan Mortgage Corp. 1.000% 8/28/12 225 227 2 Federal Home Loan Mortgage Corp. 2.125% 9/21/12 500 515 2 Federal Home Loan Mortgage Corp. 4.125% 12/21/12 100 108 2 Federal Home Loan Mortgage Corp. 1.625% 4/15/13 650 664 2 Federal Home Loan Mortgage Corp. 0.875% 10/28/13 600 598 2 Federal National Mortgage Assn. 5.000% 10/15/11 300 315 13 Short-Term Government Bond Index Fund Face Market Maturity Amount Value  Coupon Date ($000) ($000) 2 Federal National Mortgage Assn. 5.375% 11/15/11 650 689 2 Federal National Mortgage Assn. 1.000% 11/23/11 580 584 2 Federal National Mortgage Assn. 2.000% 1/9/12 50 51 2 Federal National Mortgage Assn. 0.875% 1/12/12 25 25 2 Federal National Mortgage Assn. 5.000% 2/16/12 25 27 2 Federal National Mortgage Assn. 6.125% 3/15/12 525 570 2 Federal National Mortgage Assn. 1.000% 4/4/12 100 101 2 Federal National Mortgage Assn. 1.875% 4/20/12 25 26 2 Federal National Mortgage Assn. 4.875% 5/18/12 100 107 2 Federal National Mortgage Assn. 1.250% 6/22/12 270 273 2 Federal National Mortgage Assn. 1.125% 7/30/12 225 227 2 Federal National Mortgage Assn. 5.250% 8/1/12 125 135 2 Federal National Mortgage Assn. 1.750% 8/10/12 100 102 2 Federal National Mortgage Assn. 4.375% 9/15/12 450 484 2,3 Federal National Mortgage Assn. 1.550% 9/17/12 1,000 1,000 2 Federal National Mortgage Assn. 0.625% 9/24/12 375 375 2,3 Federal National Mortgage Assn. 2.000% 9/28/12 2,500 2,503 2,3 Federal National Mortgage Assn. 1.600% 10/1/12 50 50 2 Federal National Mortgage Assn. 0.850% 4/8/13 27 27 2 Federal National Mortgage Assn. 3.250% 4/9/13 175 186 2 Federal National Mortgage Assn. 1.750% 5/7/13 25 26 2 Federal National Mortgage Assn. 1.500% 6/26/13 475 484 2 Federal National Mortgage Assn. 1.250% 8/20/13 675 682 1 General Electric Capital Corp. 2.200% 6/8/12 115 118 1 General Electric Capital Corp. 2.000% 9/28/12 115 118 1 General Electric Capital Corp. 2.125% 12/21/12 255 263 1 Goldman Sachs Group Inc. 2.150% 3/15/12 100 102 1 Goldman Sachs Group Inc. 3.250% 6/15/12 300 314 1 HSBC USA Inc. 3.125% 12/16/11 250 259 1 John Deere Capital Corp. 2.875% 6/19/12 490 510 1 JPMorgan Chase & Co. 3.125% 12/1/11 450 465 1 JPMorgan Chase & Co. 2.200% 6/15/12 310 319 1 JPMorgan Chase & Co. 2.125% 6/22/12 210 216 1 Morgan Stanley 3.250% 12/1/11 300 310 1 Morgan Stanley 2.250% 3/13/12 220 226 1 Morgan Stanley 1.950% 6/20/12 400 410 1 PNC Funding Corp. 2.300% 6/22/12 200 206 1 Wells Fargo & Co. 3.000% 12/9/11 375 387 23,550 Total U.S. Government and Agency Obligations (Cost $91,336) Shares Temporary Cash Investment (0.3%) Money Market Fund (0.3%) 4 Vanguard Market Liquidity Fund (Cost $241) 0.288% 240,822 241 Total Investments (99.8%) (Cost $91,577) Other Assets and Liabilities (0.2%) Other Assets 6,303 Liabilities (6,073) 230 Net Assets (100%) 14 Short-Term Government Bond Index Fund Market Value  ($000) Statement of Assets and Liabilities Assets Investments in Securities, at Value 92,285 Receivables for Investment Securities Sold 5,784 Other Assets 519 Total Assets 98,588 Liabilities Payables for Investment Securities Purchased 5,977 Other Liabilities 96 Total Liabilities 6,073 Net Assets At August 31, 2010, net assets consisted of: Amount ($000) Paid-in Capital 91,763 Undistributed Net Investment Income  Accumulated Net Realized Gains 44 Unrealized Appreciation (Depreciation) 708 Net Assets Signal SharesNet Assets Applicable to 276,488 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 5,599 Net Asset Value Per ShareSignal Shares Institutional SharesNet Assets Applicable to 314,443 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 8,003 Net Asset Value Per ShareInstitutional Shares ETF SharesNet Assets Applicable to 1,300,000 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 78,913 Net Asset Value Per ShareETF Shares  See Note A in Notes to Financial Statements. 1 Guaranteed by the Federal Deposit Insurance Corporation (FDIC) as part of the Temporary Liquidity Guarantee Program. 2 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 3 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. See accompanying Notes, which are an integral part of the Financial Statements. 15 Short-Term Government Bond Index Fund Statement of Operations November 19, 2009 1 to August 31, 2010 ($000) Investment Income Income Interest 2 333 Total Income 333 Expenses The Vanguard GroupNote B Investment Advisory Services 1 Management and AdministrativeSignal Shares 3 Management and AdministrativeInstitutional Shares  Management and AdministrativeETF Shares 30 Marketing and DistributionSignal Shares  Marketing and DistributionInstitutional Shares  Marketing and DistributionETF Shares 2 Custodian Fees 3 Auditing Fees 10 Shareholders ReportsSignal Shares  Shareholders ReportsInstitutional Shares  Shareholders ReportsETF Shares 1 Total Expenses 50 Net Investment Income Realized Net Gain (Loss) on Investment Securities Sold 44 Change in Unrealized Appreciation (Depreciation) of Investment Securities 708 Net Increase (Decrease) in Net Assets Resulting from Operations 1 Inception. 2 Interest income from an affiliated company of the fund was $1,000. See accompanying Notes, which are an integral part of the Financial Statements. 16 Short-Term Government Bond Index Fund Statement of Changes in Net Assets November 19, 2009 1 to August 31, 2010 ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 283 Realized Net Gain (Loss) 44 Change in Unrealized Appreciation (Depreciation) 708 Net Increase (Decrease) in Net Assets Resulting from Operations 1,035 Distributions Net Investment Income Signal Shares (25) Institutional Shares (6) ETF Shares (252) Realized Capital Gain Signal Shares  Institutional Shares  ETF Shares  Total Distributions (283) Capital Share Transactions Signal Shares 5,526 Institutional Shares 8,005 ETF Shares 78,232 Net Increase (Decrease) from Capital Share Transactions 91,763 Total Increase (Decrease) 92,515 Net Assets Beginning of Period  End of Period 1 Inception. See accompanying Notes, which are an integral part of the Financial Statements. 17 Short-Term Government Bond Index Fund Financial Highlights Signal Shares December 28, 2009 1 to For a Share Outstanding Throughout the Period August 31, 2010 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .101 Net Realized and Unrealized Gain (Loss) on Investments .329 Total from Investment Operations .430 Distributions Dividends from Net Investment Income (.100) Distributions from Realized Capital Gains  Total Distributions (.100) Net Asset Value, End of Period $20.25 Total Return 2.16% Ratios/Supplemental Data Net Assets, End of Period (Millions) $6 Ratio of Total Expenses to Average Net Assets 0.15% 2 Ratio of Net Investment Income to Average Net Assets 0.84% 2 Portfolio Turnover Rate 3 69% 1 Inception. 2 Annualized. 3 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the funds capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 18 Short-Term Government Bond Index Fund Financial Highlights Institutional Shares August 23, 2010 1 to For a Share Outstanding Throughout the Period August 31, 2010 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .005 Net Realized and Unrealized Gain (Loss) on Investments .003 Total from Investment Operations .008 Distributions Dividends from Net Investment Income (.018) Distributions from Realized Capital Gains  Total Distributions (.018) Net Asset Value, End of Period $25.45 Total Return 0.03% Ratios/Supplemental Data Net Assets, End of Period (Millions) $8 Ratio of Total Expenses to Average Net Assets 0.09% 2 Ratio of Net Investment Income to Average Net Assets 0.90% 2 Portfolio Turnover Rate 3 69% 1 Inception. 2 Annualized. 3 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the funds capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 19 Short-Term Government Bond Index Fund Financial Highlights ETF Shares November 19, 2009 1 to For a Share Outstanding Throughout the Period August 31, 2010 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .349 Net Realized and Unrealized Gain (Loss) on Investments .660 Total from Investment Operations 1.009 Distributions Dividends from Net Investment Income (.349) Distributions from Realized Capital Gains  Total Distributions (.349) Net Asset Value, End of Period $60.70 Total Return 1.69% Ratios/Supplemental Data Net Assets, End of Period (Millions) $79 Ratio of Total Expenses to Average Net Assets 0.15% 2 Ratio of Net Investment Income to Average Net Assets 0.84% 2 Portfolio Turnover Rate 3 69% 1 Inception. 2 Annualized. 3 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the funds capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 20 Short-Term Government Bond Index Fund Notes to Financial Statements Vanguard Short-Term Government Bond Index Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers three classes of shares: Signal Shares, Institutional Shares, and ETF Shares. Signal Shares and Institutional Shares are designed for investors who meet certain administrative, service, and account-size criteria. Signal Shares were first issued on December 28, 2009, and Institutional Shares were first issued on August 23, 2010. ETF Shares were first issued on November 19, 2009, and first offered to the public on November 23, 2009. ETF Shares are listed for trading on Nasdaq; they can be purchased and sold through a broker. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the funds pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Federal Income Taxes: The fund intends to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the funds tax positions taken for its open federal income tax period ended August 31, 2010, and has concluded that no provision for federal income taxes is required in the financial statements. 3. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 4. Other: Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Fees, if any, assessed on purchases of capital shares are credited to paid-in capital. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At August 31, 2010, the fund had contributed capital of $15,000 to Vanguard (included in Other Assets), representing 0.02% of the funds net assets and 0.01% of Vanguards capitalization. The funds trustees and officers are also directors and officers of Vanguard. 21 Short-Term Government Bond Index Fund C. Various inputs may be used to determine the value of the funds investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 
